PD-0077-15
         FILED IN


                                       ^^
                                                                COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                      AUSTIN, TEXAS
                                                             Transmitted 9/22/2015 11:50:35 AM
     September 22, 2015                                          Accepted 9/22/2015 1:21:42 PM
                                 PD-0077-15                                    ABEL ACOSTA
                                                                                       CLERK
   ABEL ACOSTA, CLERK


                 TO THE COURT OF CRIMINAL APPEALS OF TEXAS

                           OF THE STATE OF TEXAS



    STEVEN COLE                                                 APPELLANT

    V.

    THE STATE OF TEXAS                                          APPELLEE




                           Appeal from Gregg County




                  APPELLANT'S MOTION FOR LEAVE TO FILE A
                   POST-SUBMISSION SUPPLEMENTAL BRIEF




                                         EBB B. MOB LEY
                                         State Bar # 14238000
                                         Attorney at Law
                                         422 North Center Street-Lower Level
                                         P. O. Box 2309
                                         Longview, TX 75606
                                         Telephone: 903-757-3331
                                         Facsimile: 903-753-8289
                                         ebbmob@aol.com

                                         ATTORNEY FOR APPELLANT
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Appellant respectfully presents his motion for leave to file a post-submission

supplemental brief under Texas Rule of Appellate Procedure 70.4 to assist the Court

and opposing counsel on the issue of dissipation of methamphetamine.




                             PRAYER FOR RELIEF

      WHEREFORE, Appellant prays that the Court of Criminal Appeals grant leave

to file a post-submission supplemental brief.



                                       Respectfully submitted,



                                       /s/ EBBB. MOBLEY
                                      EBB B. MOBLEY
                                      State Bar #14238000
                                       Attorney at Law
                                      422 North Center Street-Lower Level
                                       P. O. Box 2309
                                      Longview, TX 75606
                                      Telephone: 903-757-3331
                                      Facsimile: 903-753-8289
                                      ebbmob @ aol.com
                         CERTIFICATE OF SERVICE

      A copy of the Appellant's Motion for Leave to file a post-submission
Supplemental Brief has been e-served or e-mailed on this the 22st day of September,
2015 to:



Zan Colson Brown                      John R. Messinger
Assistant District Attorney           Assistant State Prosecuting Attorney
101 East Methvin, Suite 333           P.O. Box 13046
Longview, Texas 75601                 Austin, Texas 78711
zan.brown@co.gregg.tx.us              information @spa,texas .gov




                                      /s/ EBBB. MOBLEY.
                                      EBB B. MOBLEY
                                      Attorney for Appellant